ORDER

PER CURIAM.
Mother appeals from a judgment terminating her parental rights to her daughter on four grounds contained in § 211.447 RSMo 1999 Cum.Supp. On the basis of evidence showing the mother for a period of six months failed to visit or support the child although having the ability to do so, the court of appeals finds that the stated ground of abandonment, § 211.447.4(1), is supported by clear, cogent and convincing evidence and that termination was in the child’s best interest. Affirmed. Rule 84.16(b).